Exhibit 10.8

[gzskyw5ghkyc000001.jpg]

STOCK-SETTLED PERFORMANCE UNIT AGREEMENT

Name of Participant:

  

Name of Plan:  Ashland Global Holdings Inc. 2018 Omnibus Incentive Compensation
Plan

Total Number of Stock-Settled Performance Units: 

 

Three-Year Performance Period:

 

Date of Award:

 

Vesting Date of Award:

 

 

Ashland Global Holdings Inc. (“Ashland”) hereby grants an award of
________Stock-Settled Performance Units (the “Award”) to the above-named
Participant (the “Participant”) pursuant to the Ashland Global Holdings Inc.
2018 Omnibus Incentive Compensation Plan (the “Plan”) (Attachment 1) and this
Stock-Settled Performance Unit Agreement (“Agreement”) in order to provide the
Participant with an additional incentive to continue his or her services to
Ashland and to continue to work for the best interests of Ashland. This Award is
granted under, and subject to, all the terms and conditions of the Long-Term
Incentive Plan Program Memorandum (“LTIP”) (Attachment 2) and the Plan.
Capitalized terms used but not defined in this Agreement shall have the meanings
given such terms in the Plan or the LTIP, as applicable.

In consideration of this Award, the Participant agrees that during the
Participant’s employment and the twenty-four (24)-month period following the
Participant’s termination of employment with Ashland or its Affiliates for any
reason, without the written consent of Ashland, the Participant will not:

(i) engage directly or indirectly in any manner or capacity as principal, agent,
partner, officer, director, employee or otherwise in any business or activity
competitive with the business conducted by Ashland or any of its Affiliates; or

(ii) perform any act or engage in any activity that is detrimental to the best
interests of Ashland or any of its Affiliates, including, without limitation:

(a) solicit or encourage any existing or former employee, director, contractor,
consultant, customer or supplier of Ashland or any of its Affiliates to
terminate his, her or its relationship with Ashland or any of its Affiliates for
any reason; or

(b) disclose proprietary or confidential information of Ashland or any of its
Affiliates to third parties or use any such proprietary or confidential
information for the benefit of anyone other than Ashland and its Affiliates;

Personal and Confidential

 

--------------------------------------------------------------------------------

[gzskyw5ghkyc000001.jpg]

provided, however, that this Agreement shall not prohibit the Participant in any
way from (1) filing and, as provided for under Section 21F of the Securities
Exchange Act of 1934, maintaining the confidentiality of a claim with the
Securities and Exchange Commission (the “SEC”); (2) providing proprietary or
confidential information to the SEC, or providing the SEC with information that
would otherwise violate clause (ii) above, to the extent permitted by Section
21F of the Securities Exchange Act of 1934; (3) cooperating, participating or
assisting in an SEC investigation or proceeding without notifying Ashland; or
(4) receiving a monetary award as set forth in Section 21F of the Securities
Exchange Act of 1934. Furthermore, the Participant is advised that the
Participant shall not be held criminally or civilly liable under any Federal or
state trade secret law for the disclosure of any proprietary or confidential
information that constitutes a trade secret to which the Defend Trade Secrets
Act (18 U.S.C. Section 1833(b)) applies that is made (A) in confidence to a
Federal, state or local government official, either directly or indirectly, or
to an attorney, in each case, solely for the purpose of reporting or
investigating a suspected violation of law; or (B) in a complaint or other
document filed in a lawsuit or proceeding, if such filings are made under seal.
The Participant understands that if he or she makes a disclosure of proprietary
or confidential information that is covered above, he or she is not required to
inform Ashland, in advance or otherwise, that such disclosure(s) has been made.
The restrictions in this paragraph are referred to herein as the “Participant
Covenants”.

Notwithstanding any other provision of the Plan or this Agreement to the
contrary, but subject to any applicable laws to the contrary, the Participant
agrees that in the event the Participant fails to comply or otherwise breaches
any of the Participant Covenants either during the Participant’s employment or
within twenty-four (24) months following the Participant’s termination of
employment with Ashland or its Affiliates for any reason Ashland may: (x) cancel
this Award; (y) eliminate or reduce the amount of any compensation, benefit, or
payment otherwise payable by Ashland or any of its Affiliates (either directly
or under any employee benefit or compensation plan, agreement, or arrangement),
except to the extent such compensation, benefit or payment constitutes deferred
compensation under Section 409A of the Internal Revenue Code and such
elimination or reduction would trigger a tax or penalty under Section 409A of
the Code, to or on behalf of the Participant in an amount up to the total amount
paid (or the closing stock price of Shares on the payment date multiplied by the
number of Shares awarded) or payable to the Participant under this Agreement;
and/or (z) require the Participant to pay Ashland an amount up to the total
amount paid (or the closing stock price of Shares on the payment date multiplied
by the number of Shares awarded) to the Participant under this Agreement; in
each case together with the amount of Ashland’s court costs, attorney fees, and
other costs and expenses incurred in connection therewith; provided that the
actions described in clauses (x), (y) and (z) shall not be taken with respect to
the Award at any time following the third anniversary of the vesting of the
Award (or the applicable portion thereof).

Following acceptance of this Award by the Participant, as provided for
hereunder, and based upon the attainment of the Performance Goals outlined in
the LTIP, this Award will become vested on the vesting date set forth above (the
“Vesting Date”); provided that, except as otherwise provided below or as
otherwise determined by the Committee, this Award shall be forfeited in the
event the

Personal and Confidential

 

2

 

--------------------------------------------------------------------------------

[gzskyw5ghkyc000001.jpg]

Participant ceases to be a director, officer, employee or consultant of Ashland
or its Affiliates for any reason prior to the Vesting Date. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the Award or any portion thereof at any time and for any reason.

If the Participant’s employment by the Company is terminated due to the
Participant’s death, Disability or Retirement, prior to a vesting date, the
remaining unvested Performance Units will be pro-rated through the last day
worked and the vesting would be accelerated.  Such pro-ration shall be
calculated by a method determined by the Committee in its sole discretion.  For
purposes of this Award Agreement, “Retirement” shall mean a termination of
service for any reason, other than a termination of service for cause,
Disability, or death, after attaining age 55 and having at least ten (10) years
of credited service with the Company or any Affiliate.

In the event of a Change of Control prior to the Vesting Date and while the
Award remains outstanding, if provision is made in connection with such Change
of Control for the assumption of the Award or the substitution for the Award of
new Awards, in each case within the meaning of Section 8 of the Plan, then the
Award shall be converted into a number of time-based, stock settled restricted
stock units, with such number determined based upon actual achievement of the
Performance Goals outlined in the LTIP through the date of such Change of
Control, as determined by the Committee in its sole discretion (without
pro-ration with respect to the portion of the performance period elapsed prior
to such Change of Control), and such restricted stock units shall continue to
vest, subject to the Participant’s continued service as a director, officer,
employee or consultant of Ashland or its Affiliates or the applicable surviving
or resulting entity through the Vesting Date; provided that, in the event that
the Participant’s service as a director, officer, employee, consultant of
Ashland or its Affiliates or the applicable surviving or resulting entity is
terminated by Ashland or its Affiliates or the applicable surviving or resulting
entity without “Cause” (as defined below) or by the Participant for “Good
Reason” (as defined below) (and not as a result of the Participant’s Disability
or death), in each case during the one (1)-year period beginning on the date of
such Change of Control, then such restricted stock units shall immediately vest
in full upon the date of such termination.

In the event of a Change of Control prior to the Vesting Date and while the
Award remains outstanding, if provision is not made in connection with such
Change of Control for the assumption or the Award or the substitution for the
Award of new Awards, in each case within the meaning of Section 8 of the Plan,
then the Award will immediately vest in full (i.e., without pro-ration with
respect to the portion of the performance period elapsed prior to such Change of
Control) upon the date of such Change of Control, based upon actual achievement
of the Performance Goals through the date of such Change of Control, as
determined by the Committee in its sole discretion.

For purposes of this Agreement, “Cause” shall mean (i) the willful and continued
failure of the Participant to substantially perform his or her duties with
Ashland or its applicable Affiliate (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness), (ii) the willful
engaging by the Participant in gross misconduct materially injurious to Ashland
or its applicable Affiliate, or (iii) the Participant’s conviction of or the
entering of a plea of nolo

Personal and Confidential

 

3

 

--------------------------------------------------------------------------------

[gzskyw5ghkyc000001.jpg]

contendere (or similar plea under the law of a jurisdiction outside the United
States) to the commission of a felony (or a similar crime or offense under the
law of a jurisdiction outside the United States). For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
without the Participant’s consent (x) a fifteen percent (15%) or greater
reduction in the Participant’s base salary as in effect as of immediately prior
to such Change of Control or (y) the relocation of the Participant’s principal
work location to a location outside a fifty (50)-mile radius from the
Participant’s principal work location as of the date of such Change of Control,
except for required business travel to the extent substantially consistent with
the Participant’s business travel obligations as of immediately prior to such
Change of Control. Notwithstanding the foregoing, Good Reason shall not exist
unless: (a) the Participant provides Ashland or its applicable Affiliate with
written notice of the act(s) alleged to constitute Good Reason within thirty
(30) days of the Participant’s knowledge of the occurrence of such act(s), (b)
Ashland or its applicable Affiliate fails to cure such acts within thirty (30)
days of receipt of such notice, and (c) the Participant exercises the
Participant’s right to terminate his or her employment for Good Reason within
sixty (60) days thereafter.

Based upon the attainment of the Performance Goals outlined in the LTIP, the
Award will be paid to the Participant in Shares within 30 days following the
vesting of the Award as provided herein, subject to tax deductions and
withholding as set forth in Section 9(d) of the Plan.

Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of Stock-Settled Performance Units set forth above, subject to and
upon all the terms, provisions and conditions contained herein and in the LTIP
and the Plan. Copies of the Plan and the related Prospectus are available for
the Participant’s review on Fidelity’s website.

Nothing contained in this Agreement, the LTIP or in the Plan shall confer upon
the Participant any right to continue in the employment of, or remain in the
service of, Ashland or its Affiliates.

Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its Affiliates and any third-party Plan administrators as necessary for
the purpose of managing and administering the Plan. The Participant understands
that such processing of this information may need to be carried out by Ashland,
its Affiliates and by third-party administrators whether such persons are
located within the Participant’s country or elsewhere, including the United
States of America. By accepting this Award, the Participant consents to the
processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.

The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to: Ashland Global Holdings Inc., Attn: Shea Blackburn, 50
E. RiverCenter Blvd., Covington, KY

Personal and Confidential

 

4

 

--------------------------------------------------------------------------------

[gzskyw5ghkyc000001.jpg]

41011, this consent shall be effective for the duration of the Award. The
Participant also understands that the Participant shall have the right at any
time to request that Ashland deliver written copies of any and all materials
referred to above at no charge.

Please contact Shea Blackburn (859) 815-3720; swblackburn@ashland.com if you
have any questions.

This Award of Stock-Settled Performance Units is subject to the Participant’s
online acceptance of the terms and conditions of this Agreement through the
Fidelity website. The right to the Stock-Settled Performance Units under the
Plan shall expire if not accepted by __________________.

By accepting the terms and conditions of this Agreement, the Participant
acknowledges receipt of a copy of the Plan, Prospectus, and Ashland’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”). The
Participant represents that he or she is familiar with the terms and provisions
of the Prospectus Information and hereby accepts this Award on the terms and
conditions set forth herein and in the Plan, and acknowledges that he or she has
had the opportunity to obtain independent legal advice at his or her expense
prior to accepting this Award.

 

IN WITNESS WHEREOF, Ashland Global Holdings Inc. has caused this instrument to
be executed and delivered effective as of the day and year first above written.

ASHLAND GLOBAL HOLDINGS INC.

By:

 

Name:

 

Title:

 

 

Personal and Confidential

 

5

 